Case: 18-60115    Document: 00514945222     Page: 1   Date Filed: 05/06/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit


                                  No. 18-60115
                                                                       FILED
                                                                    May 6, 2019
                                                                  Lyle W. Cayce
                                                                       Clerk
WENDY YESSENIA CANTARERO-LAGOS;
HENRY OMAR BONILLA-CANTARERO,

            Petitioners

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

            Respondent



                      Petition for Review of an Order of the
                         Board of Immigration Appeals


Before DAVIS, JONES, and DENNIS, Circuit Judges.
EDITH H. JONES, Circuit Judge:
      Petitioners Wendy Cantarero-Lagos and her minor son, Henry Bonilla-
Cantarero, filed a petition for review challenging an order by the Board of
Immigration Appeals (“BIA”) denying their applications for asylum and
withholding of removal. They claim that the BIA reversibly erred by refusing
to consider a reformulated particular social group (“PSG”) on appeal. Because
the BIA is not required to consider a PSG on appeal that was never presented
to the immigration judge (“IJ”), the BIA’s order is AFFIRMED.
     Case: 18-60115          Document: 00514945222         Page: 2     Date Filed: 05/06/2019



                                          No. 18-60115

                                       BACKGROUND
        Petitioner Wendy Cantarero-Lagos came to the United States from
Honduras with her minor son, Petitioner Henry Bonilla-Cantarero, in June
2014.       After they were apprehended by Border Patrol agents, Petitioners
admitted to crossing the border illegally, conceded removability, and filed
applications for asylum and withholding of removal. At their hearing before
an IJ, Cantarero-Lagos testified that she and her son left Honduras because,
in 2012, she had been threatened by gang members who were trying to extort
her and, in 2001, her father had attempted to rape her. 1 She did not report
either incident to the police, nor did she experience continued threats from
either the gang members or her father after the 2012 and 2001 incidents.
Cantarero-Lagos told the IJ that she feared returning to Honduras with her
son because gang activity and rapes were on the rise and she doubted the
ability of law enforcement to provide protection.
        After Cantarero-Lagos finished testifying, her attorney defined her PSG
as “single Honduran women, aged 14 to 30, who are victims of sexual abuse
within the family and whom the government fails to protect.” 2 However, when
the IJ expressed skepticism about this definition, her attorney revised the PSG
to “single Honduran women, age 14 to 30, who are victims of sexual abuse
within the family and who cannot turn to the government.” In an oral decision,
the IJ denied the petitions for relief. Although the IJ found Cantarero-Lagos’s
testimony credible, he concluded that her PSG was not cognizable and that it
lacked any nexus to her cited harms.


        1In her briefing to this court, Cantarero-Lagos stated that “[t]he gangs threatened
and harassed her for ten years prior to her leaving Honduras.” However, her testimony only
identified three incidents in 2012, and the IJ’s decision only referenced those three 2012
incidents.

        2   Bonilla-Cantarero’s application is based on his mother’s claims.
                                                 2
    Case: 18-60115    Document: 00514945222     Page: 3   Date Filed: 05/06/2019



                                 No. 18-60115

      On appeal before the BIA, Cantarero-Lagos conceded that the PSG she
presented to the IJ “fails for many reasons.” Arguing, however, that “the
evidence lends itself to a more cognizable and logically sound group,”
Cantarero-Lagos asked the BIA to consider a reformulated PSG: “Honduran
women and girls who cannot sever family ties.” She asserted that this new
PSG “naturally [arose] from the substance of the evidence presented at the
merits hearing” and was thus appropriate for the BIA’s consideration.
      In a published opinion, the BIA dismissed her appeal, holding that “[a]n
applicant seeking asylum or withholding of removal based on membership in
a particular social group must clearly indicate on the record before the
Immigration Judge the exact delineation of any proposed particular social
group.” Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189 (BIA 2018). Reasoning
that “[t]he Board is an appellate body whose function is to review, not to create
a record,” the BIA explained that “[w]here, as here, an applicant delineates a
social group for the first time on appeal, the Immigration Judge will not have
had an opportunity to make relevant factual findings, [and the BIA] cannot do
[so] in the first instance on appeal.” Id. at 190–91 (internal quotation marks
and citations omitted); cf. id. at 189 (“The [BIA] generally will not address a
newly articulated particular social group that was not advanced before the
[IJ].”). Furthermore, because “respondent was represented by counsel below
and could have advanced this newly delineated group before the Immigration
Judge,” the BIA decided not to remand the case back to the IJ. Id. at 192.
      Cantarero-Lagos and Bonilla-Cantarero filed this petition for review.




                                       3
    Case: 18-60115    Document: 00514945222     Page: 4   Date Filed: 05/06/2019



                                 No. 18-60115

                          STANDARD OF REVIEW
      On a petition for review, this court “review[s] the BIA’s decision and only
consider[s] the IJ’s decision to the extent that it influenced the BIA.” Shaikh
v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). “The BIA’s factual findings are
reviewed for substantial evidence.” Ghotra v. Whitaker, 912 F.3d 284, 287 (5th
Cir. 2019). The BIA’s legal determinations—“including whether the Board
applied an inappropriate standard or failed to make necessary findings”—are
generally reviewed de novo, “unless a [legal] conclusion embodies the BIA’s
interpretation of an ambiguous provision of a statute that it administers,” in
which case its interpretation may be entitled to Chevron deference.           Id.
(internal citation omitted); Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th
Cir. 2012) (internal citation and alteration omitted). Auer deference may be
appropriate if the BIA’s legal conclusion interprets a regulation it administers.
See Auer v. Robbins, 519 U.S. 452, 461–63, 117 S. Ct. 905, 911–12 (1997).
      Here, the government argues that the BIA’s opinion is entitled to both
Chevron and Auer deference. These doctrines do not apply. Although the BIA’s
opinion is “a precedential decision, which relies in part on the Board’s
interpretation of the adjudication scheme set forth in the [Immigration and
Nationality Act (“INA”)],” the government has not identified any ambiguous
phrase in the INA that the BIA’s opinion interpreted. Thus, Chevron deference
is inappropriate. Similarly, although “the agency’s decision rested, in part, on
[an invocation] of its standard of review regulation, 8 C.F.R. § 1003.1(d)(3),”
the BIA’s opinion does not purport to interpret the regulation but rather to
apply it. Consequently, Auer deference is also inappropriate, and this court
will review the BIA’s legal determinations de novo.




                                       4
    Case: 18-60115       Document: 00514945222     Page: 5   Date Filed: 05/06/2019



                                   No. 18-60115

                                  DISCUSSION
      Petitioners contend that the BIA reversibly erred by refusing to consider
their reformulated PSG. They further claim that the BIA announced “an
excessively strict standard” when it concluded that applicants must give an
“exact delineation” of their PSG to the IJ. Finally, Petitioners argue that even
if the BIA did not err in its legal holdings, the legal standards announced in its
opinion should not be “retroactively” applied to their case.            Petitioners’
arguments are unavailing.
      “To qualify for asylum, an applicant must establish that he is ‘unable or
unwilling to return to . . . [and] avail himself or herself of the protection of [his
home] country because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group,
or political opinion.’” Ghotra, 912 F.3d at 288 (brackets in original) (quoting
8 U.S.C. § 1101(a)(42)(A)); see also 8 U.S.C. § 1158(b)(1)(B)(i). “To qualify for
withholding of removal, an applicant must establish that ‘it is more likely than
not’ that ‘his life or freedom would be threatened’ in the proposed country of
removal due to his race, religion, nationality, membership in a particular social
group, or political opinion, which poses a higher bar than the ‘well-founded
fear’ standard for asylum.”          Id. (internal citations omitted); accord
8 U.S.C. § 1231(b)(3).
      For both asylum and withholding of removal, “to establish persecution
based on membership in a particular [social] group, the petitioners must show
that they are members of a group of persons that share a common immutable
characteristic that they either cannot change or should not be required to
change because it is fundamental to their individual identities or consciences.”
Orellana-Monson, 685 F.3d at 518 (internal quotation marks and citations
omitted). To be cognizable, a PSG must have sufficient particularity that its

                                         5
    Case: 18-60115     Document: 00514945222     Page: 6    Date Filed: 05/06/2019



                                  No. 18-60115

membership is “delimit[ed]” and its members must have sufficient “shared
characteristics” that the group is “readily identifiable in society.” Id. at 519.
As a third requirement, an applicant must prove a nexus between her PSG and
feared persecution. Failing any of these criteria, a request for relief may be
denied.
    I.    Refusal to Consider a Reformulated PSG
      Petitioners advance three arguments why the BIA reversibly erred by
refusing to consider their reformulated PSG on appeal. First, they contend,
whether a PSG is cognizable presents a question of law whose resolution does
not require the IJ to make specific factual findings. Second, to the extent a
PSG depends on factual findings, the IJ in this case made factual findings that
would allow the BIA to assess the reformulated PSG on appeal. Third, the
reformulated PSG is not “substantially different” from the PSG presented to
the IJ. Primarily on these bases, Petitioners argue that the BIA abdicated its
responsibility by refusing to evaluate their reformulated PSG. Each argument
is wanting.
      First, although the cognizability of a PSG presents a legal question, its
answer indisputably turns on findings of fact. See, e.g., Hernandez-De La Cruz
v. Lynch, 819 F.3d 784, 786–87 (5th Cir. 2016) (noting that “social distinction”
is premised on “factual findings”); Thuri v. Ashcroft, 380 F.3d 788, 791 (5th Cir.
2004) (per curiam) (“[W]hether an alien has demonstrated the requisite nexus
between persecution and [a protected ground] is a question of fact reviewed for
substantial evidence.”); S.E.R.L. v. Attorney Gen. United States of Am.,
894 F.3d 535, 555 (3d Cir. 2018) (“The BIA has repeatedly stated that the
particular social group determination depends on the facts of the case at
hand.”). Because factual findings are the province of the IJ, the BIA did not
err by refusing to find facts in the first instance. See 8 C.F.R. § 1003.1(d)(3).

                                        6
     Case: 18-60115       Document: 00514945222         Page: 7    Date Filed: 05/06/2019



                                      No. 18-60115

       Second, the record does not support Petitioners’ claim that the IJ made
factual findings in this case that would have enabled the BIA to evaluate their
reformulated PSG on appeal.            The PSG presented to the IJ was “single
Honduran women, age 14 to 30, who are victims of sexual abuse within the
family and who cannot turn to the government,” while the reformulated PSG
was “Honduran women and girls who cannot sever family ties.” Although
Petitioners are correct that a woman’s inability to turn to the government may
contribute to her inability to sever family ties, the two PSGs lend themselves
to different inquiries.      For instance, the IJ made no findings on whether
Cantarero-Lagos could sever ties with her father—i.e., whether she belonged
to the reformulated PSG. 3         Nor did the IJ make findings to support the
particularity or social distinctiveness of the reformulated PSG—i.e., whether
the PSG was cognizable—or the nexus between the reformulated PSG and
Cantarero-Lagos’s cited harms. Therefore, although it is within the BIA’s
prerogative to evaluate a reformulated PSG based on the record below, the BIA
did not reversibly err by concluding in this case that the IJ “did not have the
opportunity to make the underlying findings of fact that are necessary to our
analysis.” Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. at 192.
       For similar reasons, Petitioners’ third claim that the reformulated PSG
is not “substantially different” from the original PSG fails. In addition to
raising different factual questions as to cognizability and nexus, the
reformulated PSG is either incomprehensibly vague or impermissibly
overbroad. Being unable to “sever family ties” can mean anything from a
requirement to care for a debilitated family member to a social system that



       3As the government points out, the record actually supports a finding that Cantarero-
Lagos could sever family ties, as she testified that she never saw her father again after the
attempted rape.
                                             7
    Case: 18-60115      Document: 00514945222     Page: 8   Date Filed: 05/06/2019



                                   No. 18-60115

forbids marriage without patriarchal consent.        This description is hardly
confined to the actions of police, criminal gangs, or intrafamilial sexual
predators. It is linguistically and logically “substantially different” from the
original PSG.
   II.     “Exact Delineation” Standard
         Petitioners next argue that the BIA’s opinion announced “an excessively
strict standard for waiver of a claim” when it concluded that applicants must
give an “exact delineation” of their PSG to the IJ, and essentially “short
shrifted the role that IJs play in helping formulate social groups.” The premise
of this argument is that courts generally only require applicants to “adequately
raise” an issue to preserve it, and thus the “exact delineation” standard is both
“excessively strict” and “inconsistent with Fifth Circuit cases more liberally
construing claims for asylum and related forms of relief.”           In addition,
Petitioners point out that “although the burden of proof is ultimately on the
[applicant],” “[t]he BIA has previously explained that . . . the [IJ] should take
an active role in helping the [applicant] develop her legal theory from the facts
presented.” Petitioners (and amici) forecast that, by requiring applicants to
provide an exact delineation of their PSGs to the IJ, the BIA’s opinion will
contravene longstanding practice and good policy by discouraging IJs from
assisting applicants in formulating their PSGs.
         Petitioners’ concerns are overblown. In the first place, as Petitioners
concede, the Immigration and Nationality Act places the burden on the
applicant to demonstrate eligibility for asylum and withholding of removal.
8 U.S.C. § 1158(b)(1)(B)(i) (asylum); 8 U.S.C. § 1231(b)(3)(C) (withholding of
removal). Requiring asylum and withholding applicants to delineate their PSG
to an IJ is simply a logical extension of this burden of proof. Cf. Matter of A-
T-, 24 I. & N. Dec. 617, 623 n.7 (2008) (“[B]ecause it is the applicant’s burden

                                        8
    Case: 18-60115     Document: 00514945222      Page: 9   Date Filed: 05/06/2019



                                  No. 18-60115

in the first instance . . . the applicant must initially identify the particular
social group or groups in which membership is claimed.”).
      In addition, the BIA’s acknowledgement that applicants have a
responsibility to articulate their PSG to the IJ does not in any way impede IJs’
ability to assist applicants in carrying out that responsibility. Indeed, the BIA
itself noted the IJs’ obligation to “seek clarification, as was done in this case,”
where “an applicant is not clear as to the exact delineation of the proposed
social group.” Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. at 191. As the IJ’s
exchange with Petitioners’ attorney demonstrates, seeking clarification can
include expressing skepticism at the viability of a PSG and sharing substantive
concerns about why the definition is not cognizable. Nothing in the BIA’s
opinion forbids or inhibits IJs from continuing this practice.
      Finally, the rule advocated by Petitioners that would require the BIA to
adjudicate reformulated PSGs on appeal is incompatible with a rational
administrative process. Petitioners conceded the problems in their briefing to
the BIA by acknowledging the “notice issue” that would arise as reformulated
PSGs deprived the government of its opportunity to develop relevant facts
before the IJ. Such a rule would thwart the appellate scheme, posing proof
problems or requiring remands to the IJ where, as here, the IJ was unable to
develop the record to account for issues material to a reformulated PSG. See
8 C.F.R. § 1003.1(d)(3)(iv) (explaining that, aside from one narrow exception,
“the Board will not engage in factfinding in the course of deciding appeals” and
that “[a] party asserting that the Board cannot properly resolve an appeal
without further factfinding must file a motion for remand”).           The BIA’s
practice, mirroring conventional appellate practice throughout our judicial and
administrative systems, is acceptable.



                                         9
    Case: 18-60115      Document: 00514945222      Page: 10    Date Filed: 05/06/2019



                                   No. 18-60115

  III.     “Retroactive” Application
      Finally, Petitioners contend that even if the BIA did not err in its
holdings, the legal standards its opinion announced should not be applied
“retroactively” to their case. In support, they point to this court’s decision in
McDonald v. Watt, which held that “in appropriate cases the Court may in the
interest of justice make [a new agency rule announced in adjudication]
prospective.” 653 F.2d 1035, 1042 (5th Cir. 1981) (internal citation omitted).
In McDonald, this court adopted the Chenery balancing test to decide whether
a new adjudicative rule should be applied retroactively. The test weighs “the
frustration of the expectations of those who have justifiably relied on a prior
rule” against “the partial frustration of the statutory purpose” that results
from purely prospective relief.       Id. at 1043–44.     Applying that test, the
McDonald court refused retroactively to apply an adjudicative rule that did not
“technically overrule any ‘official decision’” because “it was unquestionably ‘an
abrupt departure from a well established practice’ of the agency’” and “the
harm to plaintiffs’ justifiable reliance interests [was] substantial[,] . . . unfairly
and unnecessarily inflicted.” Id. at 1044–45 (internal citation and alteration
omitted).
         Petitioners contend that this case is like McDonald: even though Matter
of W-Y-C- & H-O-B- does not overrule any express precedent, it deviates from
the BIA’s past practices of considering reformulated PSGs on appeal and
sometimes reformulating PSGs on its own initiative. They insist that the law
in this area was unsettled before the BIA’s opinion, as evidenced by the BIA’s
felt need for supplemental briefing and DHS’s failure to object to their
reformulated PSG until after the BIA requested further briefing. Petitioners
assert they relied on the ambiguity: “Had the requirement of exact delineation
and prohibition on reformulation already been rules at the time,” they claim,

                                         10
    Case: 18-60115       Document: 00514945222          Page: 11     Date Filed: 05/06/2019



                                       No. 18-60115

“[we] would have taken more care to delineate the group clearly and precisely
early on in the proceedings.” While characterizing their own reliance interests
as great, Petitioners insist that any burden imposed on the administrative
process by a prospective application of Matter of W-Y-C- & H-O-B- would be
minimal. Petitioners conclude by asserting that the outcome in Matter of W-
Y-C- & H-O-B- deprived them of “a fundamentally fair proceeding” in violation
of due process.
       This court disagrees. Even if Matter of W-Y-C- & H-O-B- announced a
new legal rule, which is dubious, Petitioners must possess a “justifiable
reliance interest” to avoid retroactive application. See McDonald, 653 F.2d at
1042–45. Here, although Petitioners arguably relied on their belief that the
BIA would accept reformulated PSGs on appeal, that reliance was not justified.
This court has long held that “the BIA need not consider an issue raised for the
first time on appeal.” Eduard v. Ashcroft, 379 F.3d 182, 195 n.14 (5th Cir.
2004). Several other circuits agree. 4 In addition, recent decisions in this court
and others confirm that this principle applies to PSGs. 5 See, e.g., Antunez-
Blanco v. Whitaker, 744 F. App’x 886, 886 (5th Cir. Dec. 10, 2018) (per curiam)
(BIA did not err by refusing to consider a PSG that was not presented to the
IJ); Franco-Reyes v. Sessions, 740 F. App’x 420, 421–22 (5th Cir. Oct. 19, 2018)
(per curiam) (same); Duarte-Salagosa v. Holder, 775 F.3d 841, 845 (7th Cir.
2014) (same); Rasiah v. Holder, 589 F.3d 1, 6 (1st Cir. 2009) (same). Given the
BIA’s role as an appellate body, Petitioners had notice that the BIA need not


       4See, e.g., Prabhudial v. Holder, 780 F.3d 553, 555 (2d Cir. 2015) (per curiam) (“[T]he
BIA may refuse to consider an issue that could have been, but was not, raised before an IJ.”);
Pinos-Gonzalez v. Mukasey, 519 F.3d 436, 440–41 (8th Cir. 2008) (same); Torres de la Cruz v.
Maurer, 483 F.3d 1013, 1022–23 (10th Cir. 2007) (same).

       5These Fifth Circuit cases are unpublished and thus not binding on this court;
however, they are persuasive as evidence of this court’s prior practice under similar facts.

                                             11
    Case: 18-60115         Document: 00514945222          Page: 12     Date Filed: 05/06/2019



                                         No. 18-60115

consider claims raised for the first time on appeal. 6                  Indeed, Petitioners’
briefing to the BIA suggests an awareness that their reformulated PSG rested
on tenuous ground. 7 Reliance under these circumstances was not justified.
       Nor does the outcome in Matter of W-Y-C- & H-O-B- deprive Petitioners
of due process. Given the well-established principles and precedents cited
above, Petitioners were on notice that appellate bodies like the BIA are not
required to consider arguments made for the first time on appeal. Moreover,
Petitioners were represented by counsel at each material stage of their
proceedings, and the IJ gave their counsel multiple opportunities at the
hearing to clarify or revise their proposed PSG in view of his concerns about




       6  That the BIA, on its own initiative, at times considers reformulated PSGs on appeal
or itself reformulates PSGs sua sponte does not change this result. There is a vast difference
between recognizing a discretionary practice of the BIA and claiming it as an entitlement.

       7   In her briefing to the BIA, Cantarero-Lagos stated:

             It is arguable that a respondent may adopt a new particular social
             group on appeal when that social group so naturally arises from the
             substance of the evidence presented at the merits hearing. . . . There
             does not appear to be, however, a statutory nor judicially-made
             requirement that the particular social group be articulated in the
             course of proceedings. Nor does there seem to be a bar on utilizing on
             appeal a particular social group that is distinct from the one
             articulated during the merits hearing. Counsel acknowledges that
             using a new and distinct particular social group, even one that arises
             so naturally from the testimony and other admitted evidence, creates
             a notice issue because the government did not have the opportunity
             to cross examine the Respondents with respect to this group they
             claim to belong to. However, it is also true that . . . counsel for DHS
             was not allowed such an opportunity [in this case] as the I.J. did not
             ask for an articulation [of a PSG] until the beginning of Respondents’
             counsel’s closing statement. This lends further support to the
             argument that an articulated particular social group is not required
             to carry out proceedings and therefore a respondent should not be
             bound to any articulated particular social group.

       (emphasis added).
                                               12
   Case: 18-60115     Document: 00514945222     Page: 13   Date Filed: 05/06/2019



                                 No. 18-60115

its viability. That Petitioners failed to substantively revise their PSG based
on the IJ’s concerns does not entitle them to a second bite at the apple.
                               CONCLUSION
      For the foregoing reasons, this court AFFIRMS the BIA’s order.




                                       13
   Case: 18-60115     Document: 00514945222     Page: 14     Date Filed: 05/06/2019



                                 No. 18-60115

JAMES L. DENNIS, Circuit Judge, concurring in the judgment.
      I agree with the majority’s conclusion that the BIA does not err when it
chooses not to consider whether a person is entitled to asylum protection based
on asserted membership in a particular social group (PSG) that is articulated
for the first time on appeal.      I write separately, however, to express
disagreement with the exacting and unnecessary “exact delineation”
requirement.
      The BIA has explained that “a cooperative approach in Immigration
Court is particularly appropriate” because the BIA, Immigration Judges, and
the Immigration and Naturalization Service “all bear the responsibility of
ensuring that refugee protection is provided where such protection is
warranted by the circumstances of an asylum applicant’s claim.” In Re S-M-
J-, 21 I. & N. Dec. 722, 723-24 (BIA 1997). A person’s circumstances warrant
protection when she is persecuted or fears persecution on account of her race,
religion, nationality, membership in a particular social group, or political
opinion. See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1101(a)(42)(A).
      Under the majority’s decision, however, the BIA is permitted to deny
relief to people who have satisfied these asylum requirements but have failed
to navigate the labyrinth of “exact[ly] dilenat[ing]” a PSG. Defining a PSG is
unspeakably complex and the requirements ever-changing.             See generally
Ardestani v. I.N.S., 502 U.S. 129, 138 (1991) (noting “the complexity of
immigration procedures[] and the enormity of the interests at stake”); Rojas-
Pérez v. Holder, 699 F.3d 74, 81-82 (1st Cir. 2012) (noting a “growing circuit
split on the” social visibility requirement for articulating a valid PSG); Fatin
v. I.N.S., 12 F.3d 1233, 1238 (3d Cir. 1993) (“Both courts and commentators
have struggled to define ‘particular social group.’ Read in its broadest literal
sense, the phrase is almost completely open-ended.”).          Even experienced

                                      14
   Case: 18-60115    Document: 00514945222     Page: 15   Date Filed: 05/06/2019



                                No. 18-60115

immigration attorneys have difficulty articulating the contours of a PSG. And
if this “exact delineation” requirement is further imposed on pro se asylum
seekers, they will not stand a chance.
      Someone who faces persecution on account of a protected ground is no
less deserving of asylum’s protections because of her inability to exactly
delineate a convoluted legal concept. Such a requirement runs counter to the
BIA’s responsibility to ensure that refugee protection is provided where the
circumstances warrant it, thwarts the cooperative approach emphasized by the
BIA, and is devoid of any connection to the substance of an individual’s claim.
Accordingly, I cannot join the majority opinion.




                                         15